UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       19-CV-10733; 19-CV-10734; 19-CV-
                                                       10735; 19-CV-10774; 19-CV-10778; 19-
                                                       CV-10779 (CM)
 IN RE: PAUL UTAH
                                                       ORDER


COLLEEN McMAHON, Chief United States District Judge:

       Over three days in 2019, Plaintiff Paul Utah filed seven pro se cases in this District, and

the Court granted Plaintiff leave to proceed in forma pauperis (IFP). The Court dismissed six of

those cases as frivolous and denied Plaintiff leave to amend his complaints because the

deficiencies in his pleadings could not be remedied with an amendment. The Court also warned

Plaintiff that if he persisted in abusing the privilege of proceeding IFP, the Court would bar him,

under 28 U.S.C. § 1651, from filing any new complaint without prior permission. See Utah v. TD

Bank, ECF 1:19-CV-10735, 5 (S.D.N.Y. Dec. 3, 2019) (collecting cases and issuing warning).

       Since then, Plaintiff has filed amended complaints in the six closed cases; in some

instances, he has filed multiple amended pleadings in the same case. See Utah v. Starbucks

Corp., No. 19-CV-10733 (No. 7); Utah v. Barnes & Noble, No. 19-CV-10734 (No. 7); Utah v.

TD Bank, No. 19-CV-10735 (Nos. 7-9); Utah v. State of Police of New York, ECF No. 19-CV-

10774 (Nos. 8-11); Utah v. New York Police Dep’t, No. 19-CV-10778 (Nos. 7-12); Utah v.

Shoprite Corp., No. 19-CV-10779 (Nos. 9-10).

       The Court dismissed these cases as frivolous, and denied Plaintiff leave to amend. Under

these circumstances, Plaintiff is not entitled to amend his pleadings, and the Court will not

review these submissions or otherwise respond to them. The Court’s prior warning under 28

U.S.C. § 1651 remains in effect.
                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, noting service on

the docket.

       The Clerk of Court is further directed to docket this order in all the cases listed above.

       The Court will accept for filing only documents that are directed to the Second Circuit

Court of Appeals. If Plaintiff files frivolous or meritless documents in any of these cases, or if

Plaintiff files any new frivolous actions, the Court will order him to show cause why a filing

injunction should not be imposed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
